Citation Nr: 0947874	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right foot neuropathy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left foot neuropathy.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service with the United States 
Army from March 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2009 Order by the United States Court 
of Appeals for Veterans Claims (Court), that granted a joint 
motion for remand, partially vacated a March 2008 Board 
decision and remanded the matter pursuant to the directions 
in that joint motion for remand.

As to the history of the Veteran's appeal, the matter was 
previously before the Board on appeal from a January 2003 
rating decision by the New York, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that, in 
pertinent part, granted service connection for peripheral 
neuropathy of the left and right feet with initial 10 percent 
evaluations, and denied entitlement to compensation for 
individual unemployability.  The Veteran appealed the issues 
to the Board, and in March 2008, the Board issued a decision 
which, in pertinent part, denied evaluations in excess of 10 
percent for the Veteran's bilateral peripheral neuropathy, 
and denied entitlement to TDIU.  The Veteran appealed the 
Board denials of these issues to the Court, and in August 
2009, based on a joint motion for remand, the Court partially 
vacated the Board's decision and remanded these issues for 
further consideration and development.

As discussed more in detail below, although the Court did not 
specifically direct that the issue of entitlement to TDIU be 
remanded, this issue is inextricably intertwined with the 
other issues on appeal, and cannot be decided at this time.  
Therefore, it too is remanded for consideration by the RO 
after the RO has decided the Veteran's increased rating 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The August 2009 Order, incorporating the Joint Motion for 
Remand (JMR), ordered that the Board remand the Veteran's 
claims for evaluations in excess of 10 percent for peripheral 
neuropathy of the left and right lower extremities.  The JMR 
indicated that the Board relied on an inadequate examination 
to determine the proper evaluation for the Veteran's 
peripheral neuropathy.  

The November 2006 neurological examination found the 
following:

In upper extremities muscle strength is 5/5 and lower 
extremities 5/5.  Deep tendon reflexes were 2-3+.  
Plantars were down going.  On sensory exam he had 
decreased vibration sensation and impaired positional 
sense.  Plantars were down going.  Romber was with mild 
swing and tandem gate was with mild swing.

Subsequently, a December 2006 examination report that 
addressed the Veteran's neurological impairment indicated 
that the Veteran was "alert and oriented x3.  Strength 5/5.  
Sensation was impaired in the feet, please refer to 
neurologic exam for more details."

The JMR indicated that the neurological examinations were 
inadequate because the examiners did not provide opinions as 
to the effect of the disability upon the Veteran's ordinary 
activity.  Specifically, the JMR required that the Veteran be 
provided a new examination, and that the examiner take into 
account the findings from the November and December 2006 
examination reports and include in his or her report a full 
description of the effects of the disability on the Veteran's 
ordinary activity.

Accordingly, the Board is now remanding the matter for the RO 
to schedule the Veteran for a new neurological examination.  
The examiner should fully examine the Veteran's peripheral 
neuropathy of the bilateral lower extremities, consider the 
previous findings regarding the Veteran's condition, and 
provide an opinion that addresses the effects of the 
disability on the Veteran's ordinary activity.

Until the issues of the proper evaluations for the Veteran's 
peripheral neuropathy are addressed, the appeal for 
entitlement to TDIU cannot be resolved.  The claims are 
inextricably intertwined.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The RO should 
complete the necessary development and adjudicate the issue 
of entitlement to increased evaluations for peripheral 
neuropathy of the left and right lower extremities prior to 
addressing the appeal regarding entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a neurological examination.  Prior to the 
examination, the examiner should review 
the claims file and this remand, and 
should note in the examination report that 
such review was accomplished.

The examiner should examine both of the 
Veteran's lower extremities.  The examiner 
should specifically identify any evidence 
of neuropathy, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any sensory or motor impairment in the 
lower extremities should be identified, 
and if possible, should indicate the 
particular nerves affected.  The examiner 
should provide an opinion with respect to 
any symptomatology as to whether it is 
mild, moderate, moderately severe, or 
severe.

The examiner should then provide a full 
description of the effects of the 
disability on the Veteran's ordinary 
activity, taking into account the findings 
from the November and December 2006.

2.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


